Citation Nr: 1517885	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  99-09 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS) with chronic infections, chills, a sore throat, flu-like symptoms, chronic diarrhea, and dizziness, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a left eye disorder, to include as due to service-connected tinea versicolor. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from June 1990 to March 1993. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which determined that new and material evidence had not been submitted to reopen claims of service connection for CFS with chronic infections, chills, a sore throat, flu-like symptoms, and dizziness claimed as due to an undiagnosed illness, and service connection for left eye blepharitis with melanosis.

In a March 2008 decision, the Board reopened the claims and remanded them to the RO for further evidentiary development.  In July 2009 and May 2014, the Board again remanded the claims, for VA examinations to be conducted.

The issues of entitlement to service connection for a chronic heart disorder, a chronic pharyngeal disorder, chronic leishmaniasis, chronic leukemia, and chronic asbestos exposure residuals have been raised by the record and were referred to the RO previously in the March 2008 and July 2009 remands, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 100 percent rating for posttraumatic stress disorder (PTSD), chronic paranoid schizophrenia, and depressive disorder.  His claims for service connection for chronic fatigue syndrome and blepharitis have been on appeal since 1999. 

Regarding the claim for service connection for CFS, the Veteran has alleged fatigue since 1991, during his Southwest Asia service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a) (1); 38 C.F.R. § 317(a) (1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a) (2); 38 C.F.R. § 3.317(a) (2). 

CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a) (2) (B); 38 C.F.R. § 3.317(a) (2) (B) (1).  Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.

Pursuant to the Board's July 2009 remand, the Veteran was afforded a VA chronic fatigue syndrome examination in April 2012.  The examiner found that there was no evidence of record to substantiate a diagnosis of chronic fatigue syndrome. The rationale provided was that the Veteran was muscular and had good muscle tone and strength, but he ambulated with difficulty and assistance.  The examiner also stated that the Veteran had no significant complaints of pain.

However, in finding that no disability existed, the examiner failed to consider: (1) a May 1995 VAMC Saginaw treatment record which diagnosed the Veteran with chronic fatigue, (2) a November 1996 VAMC Saginaw treatment record which diagnosed the Veteran with "(?) chronic fatigue syndrome," (3) a January 1997 private medical report which stated that the Veteran was in good health prior to service and developed all his symptoms while he was in Kuwait, which were chronic fatigue, coughing, diarrhea, and dizziness, (4) a March 1997 private psychological examination provided an Axis III diagnosis of chronic fatigue, (5) a May 1997 form to be released from student loan repayment filled out by Dr. Yee, which noted the Veteran was permanently and totally disabled due to CFS and chronic wasting syndrome which began in May 1995, and (6) an August 1997 VA examination which stated that the Veteran had a history of "chronic fatigue syndrome-like symptoms."  Additionally, treatment records from the late 1990s and early 2000s in VBMS note complaints of diarrhea, headaches, dizziness, pain behind the eyes, and "bronchitis." 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim. 
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The examiner also failed to consider the Veteran's lay statements, in which he has repeatedly stated that he developed chronic fatigue syndrome while in service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, in a May 2014 remand, the Board found the April 2012 VA examination to be inadequate, and remanded for a new examination.

The Veteran was afforded another VA examination in January 2015, before the April 2012 examiner.  Regarding his medical history, she noted that he was last treated by VA in September 2014, and he was not diagnosed with CFS at that appointment.  She noted that during an October 2011 VA treatment the Veteran did not complain of headaches, chest pain, dyspnea, and he had "no pain complaints."  Ultimately, she found that "previous statements from the private sector regarding CFS are unsubstantiated."  She noted that the Veteran was able to care for his four children.  She additionally found that he did not meet the requirements for a diagnosis of CFS.  She specifically cited the laboratory results from his September 2014 VA treatment and her prior 2012 VA examination opinion.  She concluded that "full consideration of all pertinent and available medical facts are rendered."  

This examination did not address the prior diagnoses and treatment from the 1990s (outlined above) or the Veteran's statements in the record.  As such, the examination is still inadequate.  The claim must be remanded for an additional examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  (A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.)

In a February 2015 informal hearing presentation, the Veteran, through his representative, requested that any future examination not be conducted by the 2012/2014 VA examiner as the Veteran had a "history" with this examiner.  The Veteran argued that she was prejudicial, and in another statement said that he recorded the VA examination and that she did not report what he said accurately in her VA examination report.  The Veteran stated that he had complained about the examiner years ago, when she was his primary care physician, and that this caused her to be prejudiced against him.  He indicated that he would not report to an examination with her again.  To support his statements he provided a copy of a VA record which noted his prior treatment providers, and it listed the 2012/2014 VA examiner as a treatment provider for the Veteran 1997 to 2000.  Although this document does not show that the Veteran complained about the examiner, it does show that he has been treated by her in the past.  Given the two inadequate examinations thus far, and the Veteran's request, an attempt should be made to have the examination provided by a different VA examiner. 

The claims file contains a December 1998 notice of an unfavorable decision by the Social Security Administration (SSA).  A December 2001 deferred rating decision noted that the medical evidence requested from SSA remained outstanding.  However, the Veteran has indicated that he received SSA (unclear if SSI or SSD).  On remand, attempts to obtain any SSA medical records should be completed.

Because the Veteran was off-put by his experience in his Gulf War VA examination, he did not report for his eye examination.  He submitted additional statements after the January 2015 Supplemental Statement of the Case, and in the February 2015 informal hearing presentation, his representative noted that the Veteran did not waive AOJ review of the additional evidence.  Thus, the Veteran's claim for entitlement service connection for blepharitis must be remanded as well. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  Any subsequent disability determinations, as well as the records upon which those determinations were made, should also be requested.

2.  Thereafter, schedule the Veteran for a VA examination with a VA examiner other than the 2012/2014 examiner, if possible.  The examiner should review the Virtual records and this REMAND in conjunction with interview and examination of the Veteran.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a current disability ("current" is defined by VA as present at any time during the appeal period, here-- any time since 1997) manifested by fatigue, headaches, dizziness, chronic diarrhea, chills, a sore throat, and breathing problems, to include chronic fatigue syndrome.  If a disability manifested by fatigue, headaches, dizziness, chronic diarrhea, chills, a sore throat, and breathing problems is identified, the examiner should identify with specificity the nature of the disability or express an opinion as to whether such disability is due to a diagnosed or undiagnosed illness.

(b)  For any disability identified as manifested by fatigue, headaches, dizziness, chronic diarrhea, chills, a sore throat, and breathing problems, provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the disability had its onset in service or is otherwise related to service, to include service in the Persian Gulf. 

The examiner should discuss the medical evidence from 1995-1997 where the Veteran was diagnosed with chronic fatigue syndrome, questionable chronic fatigue syndrome, chronic wasting syndrome, etc. (outlined above).  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye blepharitis with melanosis.  Acces to the virtual record and a copy of this REMAND must be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

(a) The examiner should identify any current left eye disability, to include blepharitis with melanosis.  The examiner must consider and address the all the pertinent evidence of record, including the August 1997 report from Saginaw General Hospital, which diagnosed the Veteran with "acute exacerbation of chronic bilateral eye pain, allegedly because of ocular melanoma," an August 1997 VA examination that stated that the Veteran had a history of chronic blepharitis, and the diagnosis of blepharitis in both eyes during the April 2001 VA examination.

(b) If a left eye disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent likelihood or greater) that any left eye disability is related to the Veteran's active duty service, to include his duty performed in Southwest Asia; or was caused or aggravated (worsened beyond the natural progression) by any of the Veteran's service-connected conditions, specifically his skin disorder.

Any opinion expressed by the examiner should be accompanied by a complete rationale.  The examiner must consider the Veteran's lay statements regarding the progression of the disorder.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Review the claims file, to include all evidence added since the last SSOC, to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal. If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


